Citation Nr: 9914061	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
major depression, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had active duty from January 1955 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions, dated in December 
1992 and August 1993, which denied a claim for an increased 
rating for service-connected major depression.  In February 
1997, the RO granted a claim for an increased rating, to 50 
percent.  However as the 50 percent disability evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim for an increased 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In November 1997, the Board remanded the appeal for 
additional development, which has since been completed.  As 
the denial of the claim has been continued, the case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims has been obtained by the 
RO.  

2.  The veteran's service-connected major depression, is 
manifested by: variable levels of mental impairment 
associated with periods of physical debilitation; an 
occasional attitude of resignation that death is imminent in 
conjunction with treatment for multiple physical disorders, 
with an occasional appearance of apprehension, fear, or sad 
and dejected feelings of hopelessness; some overall decreased 
psychomotor activity, with easy arousal to an irritable 
state; occasional panic attacks (with some urinary 
frequency), less than one per month; the veteran subjectively 
complains of related chest pain.  

3.  Service-connected major depression, even if occasionally 
exacerbated by physical impairment, results in no more than 
reduced reliability and productivity due to occasional panic 
attacks, resulting in no more than considerable industrial 
and social impairment, or difficulty in establishing and 
maintaining effective work and social relationships; there is 
no showing of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  

CONCLUSION OF LAW

The criteria for more than a 50 percent evaluation for the 
veteran's service-connected major depression are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155 (West 1991) occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.; 38 C.F.R. § 4.1 (1998).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Fransisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  

The veteran's sole service-connected disability is major 
depression, currently evaluated as 50 percent disabling.  

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies., absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
reflected in the June 1998 Supplemental Statement of the 
Case, the RO has considered both the former and the revised 
applicable criteria; hence, there is no due process bar to 
the Board doing likewise, and applying the more favorable 
result. 

Prior to November 7, 1996, major depression was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders. 38 C.F.R. § 4.132, Diagnostic Code 
9434 (1996).  Under this formula, a 50 percent evaluation was 
appropriate where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Assignment of a 70 percent rating was warranted for a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was contemplated where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; for totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or for demonstrable 
inability to obtain or retain employment. 

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1998), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Assignment of a 100 
percent evaluation for major depression is contemplated where 
there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives own 
occupation, or own name.

The evidence of record, including VA hospital and out-patient 
treatment records dated from May 1991 to January 1998, as 
well as private treatment records, variously dated from 1993 
to 1998, show primary treatment for his nonservice-connected 
coronary artery and heart disease, as well as other 
nonservice-connected physical disabilities.  The Board notes 
that the veteran's long and complicated course of treatment 
for his coronary artery disease which, along with his other 
physical disabilities these are medically shown to have 
occasionally exacerbated his service-connected major 
depression.  However, even with consideration of those 
exacerbations, service-connected depression warrants no more 
than a 50 percent evaluation under either the former and 
revised criteria.  

The veteran had a myocardial infarction in November 1989, and 
he underwent emergency triple coronary artery bypass grafting 
surgery.  A few months later, a cardiac catheterization was 
performed, and his complaints of chest pain continued, with 
variable diagnoses.  Ischemia was eventually ruled out, and 
his complaints were thought to be musculoskeletal in origin.  
Treatment was received for other physical disorders, 
including hypertension, CAD, diabetes, chronic recurrent 
costochondritis, significant obstructive lung disease, 
emphysema, chronic bronchitis, asthma and recurrent 
sinusitis.  An undated private medical statement of W. H. 
Herbert, M.D., received at the RO in July 1993, indicates 
that the veteran's coronary artery disease had aggravated his 
depression, and the evidence of record essentially supports 
this.  

A few years after his November 1989 heart attack, the veteran 
reported suicidal ideation (without plan) twice a week on VA 
examinations in October 1992 and August 1993.  However, later 
VA examinations of May 1995, October 1996 and May 1997 show 
no reports of findings of suicidal ideation.  His speech is 
shown repeatedly to be as coherent, he has no hallucinations, 
and he appears to have adequate grooming and hygiene.  While 
in October 1992 the veteran was found to have feelings of 
stress, paranoia, helplessness, hopelessness, an attitude of 
forlornness, some sleep difficulty and dreams of death, with 
occasional panic attacks, on VA examination in October 1996, 
the veteran denied any panic attacks over the past 5 months.  
Moreover, on VA Outpatient Mental Health Treatment Plan 
evaluation in May 1997, the veteran indicated that his panic 
attacks were limited to one time in three months.  
Additionally, while the veteran expressed feelings of 
helplessness, hopelessness, and an attitude of forlornness on 
VA examination in October 1996, he underwent selective 
coronary angioplasty for progressive angina in December 1996, 
and his later symptoms of service-connected depression showed 
improvement.  While on earlier VA examinations the veteran 
was found to appear to be sad, to relate in a woe-be-gone 
manner, and to have diminished psychomotor activity, with 
slowness of speech and thought and easy arousal into an 
irritable state, on subsequent VA and private examinations, 
less impairment is demonstrated. 

It is noted that the veteran's Global Assessment of 
Functioning (GAF) Scores appear to have fluctuated with the 
level of his physical disorders.  GAF scores of 40 and 35 
were noted on VA examinations in October 1996 and December 
1996, respectively, [which, according to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), is 
indicative of between some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)].  However, 
this was just prior to and contemporaneous to heart surgery 
in December 1996.  More recently, GAF's as high as 78 and 75 
were noted on VA Out-patient Mental Health Treatment Plan 
evaluations in May 1995 and May 1997, respectively [which, 
according to the DSM-IV, indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupation, or school functioning (e.g., temporarily falling 
behind in schoolwork)].

Thus, the Board finds that the medical evidence of 
record demonstrates that the veteran's service-
connected major depression is currently manifested by 
variable levels of mental impairment associated with 
periods of physical debilitation; an occasional 
attitude of resignation that death is imminent in 
conjunction with treatment for a heart disorder, with 
an occasional appearance of apprehension, fear, or sad 
and dejected feelings of hopelessness; some overall 
decreased psychomotor activity, with easy arousal to an 
irritable state; occasional episodes of panic, with 
reports of some urinary frequency, but less than one 
panic attack per month.  While the veteran subjectively 
reports that he also experiences chest pain as a 
symptom of his psychiatric disorder, significantly, 
neither Dr. Herbert, nor any other medical professional 
of record has indicated that the veteran's chest pain 
is a symptom of service-connected major depression.

Overall, the Board finds that, given the fluctuations in the 
extent of the severity of the veteran's major depression due 
to his physical impairment, the condition is shown to be 
sufficient disabling as to warrant the currently assigned 50 
percent evaluation.  However, that condition is not shown to 
result in more than reduced reliability and productivity due 
to occasional panic attacks, resulting in no more than 
considerable industrial and social impairment, or difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, such impairment is demonstrated to be no more 
than considerable, as contemplated by the current 50 percent 
evaluation. 

It is significant to note that on mental health evaluation in 
May 1997, and on subsequent examinations, the veteran reports 
to have supportive family and friends.  In May 1997, the 
examiner felt that the veteran was not a high risk for being 
suicidal, assaultive, or unable to care for himself.  While 
on earlier VA examinations the veteran denied any involvement 
in social functions, for an extended period of time he has 
since been noted to have lived at home with his son.  
Moreover, the veteran repeatedly indicated on mental health 
consultations in 1995, 1996 and 1997, that he enjoys the 
support of both his family and friends.  Recent VA mental 
health treatment records show that the veteran attends only 
monthly individual therapy sessions, with minimal complaints 
and problems noted at those regularly scheduled sessions.  In 
July 1997, the veteran reported that he was managing 
"okay," that he spends his time gardening and doing things 
around the house.  He reported visiting relatives over the 
holidays, although he avoids crowds and large stores.  He 
denied any panic attacks.  The examiner thought he appeared 
to be doing well, and that he had a good understanding of his 
treatment plan. 

Viewed in another way, even though the above evidence shows 
some occupational and social impairment due to occasional 
feelings of imminent death, stress, and occasional panic 
attacks, there is no showing that the veteran is totally 
unable to function: the veteran is not shown to have any 
difficulty in understanding complex commands, or with 
impairment in his long- and short-term memory to the extent 
that he can only retain highly learned material.  
Furthermore, the veteran is able to care for himself, he was 
noted to have good personal grooming and hygiene, he is not 
shown to have spatial disorientation, and he only experiences 
panic attacks occasionally-less than once a month, which is 
less than the criteria for the current 50 percent evaluation.  
Moreover, the veteran is not delusional. 
Thus, the criteria for at least the next higher, 70 percent 
evaluation, under either the former or the revised criteria 
(e.g., severe occupational and social impairment, with 
deficiencies in most areas, with symptoms including suicidal 
ideation), simply are not met.  It follows that the criteria 
for the 100 percent evaluation under either the former or 
revised criteria likewise are not met.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence of record is against the claim 
for rating in excess of a 50 percent under either the former 
or the revised criteria.  evaluation, and that this evidence 
shows symptomatology related to the veteran's service-
connected major depression which meets no more than the 
criteria for a 50 percent evaluation, even on occasional 
exacerbation, under both the former and revised criteria.  As 
such, the reasonable doubt doctrine under 38 U.S.C.A. § 
5107(b) is not for application in the instant case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture [so] as to render impractical the 
application of the regular rating schedule standards" and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1998).  There 
simply is no showing that the veteran's major depression has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that, in a July 1993 statement, Dr. 
Herbert indicated that the veteran was not employable; 
however, in his statement, he discussed the veteran's 
coronary impairment and his major depression.  This suggests 
that Dr. Herbert's opinion as to the veteran's 
unemployability was based on the combined effects of the two 
disorders.  However, there simply is no evidence that the 
veteran's major depression, alone, either renders him 
unemployable, or results in more than the considerable 
interference with employment contemplated by the assigned to 
percent evaluation.  Furthermore, while the evidence reflects 
that nonservice-connected heart disease has required frequent 
hospitalization, service-connected major depression has not.  
Finally, symptoms of service-connected major depression are 
not otherwise shown to be so exceptional or unusual that the 
schedular criteria are inadequate to evaluate them.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

An evaluation in excess of 50 percent for service-connected 
major depression is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

